Title: From George Washington to John Francis Mercer, 30 June 1792
From: Washington, George
To: Mercer, John Francis



Sir,
Philadelphia June 30th 1792.

I little expected that I should have had occasion, at this time (after the pointed assurances you gave me more than three years ago, of discharging what was due to me, fully) to remind you that I have received only Three hundred and eighty pds of the balance; and to ask what I am to expect from you in future.
I delayed from day to day while you were in this City (until it was too late) to apply to you on this Subject, in hope, and expectation that you would not have left town without mentioning it yourself.
Before I apply to the Executors of Colonels Tayloe & Thornton who were Securities for the money loaned to your deceased father, John Mercer Esqr., I will await the Receipt of your answer to this letter which I hope will be given as soon [as] you can make it convenient.
It has been of little avail hitherto, to inform you of the causes of my want of this money; although, in more instances than one, I have done it with the utmost truth and candour: nor should I say any thing further to you on this head now, were I not in a manner compelled to declare, that from an occurrence which did not exist before I have a call upon me for a considerable Sum, in a few months; against which it is indispensably necessary that I should be provided. I am—Sir Your Most Obedt Servt

Go: Washington

